No. 13886
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                               1978


THE STATE OF MONTANA,
             Plaintiff and Appellant,
      -vs-
KENNETH JAY FLYNN    &   SCOTT R. COVINGTON,

               Defendants and Respondents.


Appeal from:    District Court of the Twelfth Judicial District,
                Hon. B. W. Thomas, Judge presiding.
Counsel of Record:
    For Appellant:

        Hon. Mike Greely, Attorney General, Helena, Montana
        Allen B. Chronister, Assistant Attorney General,
         argued, Helena, Montana
        Ronald Smith, County Attorney, argued, Havre, Montana
    For Respondents:

        Spangelo, Hauge, Ober & Goldstein, Havre, Montana
        Morton B. Goldstein argued, Havre, Montana


                                Submitted:     March 10, 1978
                                  Decided: kji,.   -   IS$
b r Justice Danial J. Shea delivered the Opinion of the Court:
 l.
          The State of Montana brings this appeal from the order

of the District Court, Hill County, granting defendants' motion
to suppress evidence seized during a search of defendant Flynn's

apartment and automobile.
          This case arose under the exact circumstances as State
v. Leistiko,        Mont .      I        P.2d     ,   35 St.Rep.
(Cause No. 13802, decided            .     The informant, Paula
Kirchgaslar, gave information concerning drug use and possession
by defendants Flynn and Covington, and defendant Leistiko.         From
the informant's information Officer Stremcha of the Havre police
department made applications for search warrants in the Flynn and
Covington case, warrant #2406, and in the Leistiko case, warrant

#2405.
         The information contained in the two search warrant
applications differs only as to the different individuals involved.
The defects in the procedure used to obtain the warrants are the
same.    For this reason the cases were argued jointly before this

Court.
         The issue raised and argument advanced on appeal by Flynn
and Covington are identical to those considered in the companion

case Leistiko.   Reference is made thereto.     We find no need to re-
peat our prior holdings and discussion of the relevant procedures
and legal principles found in Leistiko.
         We note from the testimony of Justice of Peace Stallcop that
whatever questioning he did, it was not for the purpose of determining
the informant's credibility.   He was asked this question:

          "Q. Judge, was there any other question directed
          to Officer Stremcha or Paula Kirchgaslar specifi-
         cally for the purpose of indicating her credibility
         or veracity or propensity for telling the truth? A.
         No, I didn't inquire into that."
         From a reading of the transcript it is obvious that
there was no interrogation of the informant for the purpose of
testing her credibility or the reliability of her informa-
tion.   From the application there is nothing to show the informant's
credibility had been tested by previous experience with her as an
informer, or that the reliability of her information had been
corroborated in some way, or that she had made admissions against
her interest.   The application does not contain facts or circum-
stances showing the informant to be a disinterested eyewitness,
motivated by good citizenship, aiding openly in the aid of law
enforcement as a "citizen informant".
        The judgment of the District Court is affirmed in this

case for the same reasons it was affirmed in Leistiko.




                                        Justice. C/




We Concur:




Chief Justice




Hon. A1 r d B. Coate, District
Judge, b t i n g with the Court.